STEBNER, District Judge,
Retired, dissenting, with whom KITE, Justice, joins..
[¶ 8] I respectfully dissent. In my view of this case, Mother has no standing to assert the arguments she makes on appeal. I certainly agree with the majority that adoption is purely statutory and therefore the proceeding must be conducted in substantial conformity with the provisions of the statute. I likewise agree that parental consent for the adoption is jurisdictional. Nevertheless, the issue presented does not deprive the district court of jurisdiction. Instead, the issue is one of the sufficiency of the notice provided to father. While the appellees did assert that the putative father was unknown in their petition for adoption, they nevertheless served "the unknown father of JWT" with notice by publication, in essence proceeding as if the putative father's consent were required. Wyo. Stat. Ann. § 1-22-109(a)Gii). In her response to the petition, Mother denied that the name of the putative father was unknown, but later stated in an affidavit that she did not know the putative father's whereabouts. In instances where the whereabouts of the putative father are unknown, the father may be served by publication and may default if he fails to answer. It does appear that there may be an issue as to whether the published notice to the "unknown father of JWI" was sufficient notice to the putative father. However, that argument is Father's to make.
[¶ 9] Indeed, it is apparent that Mother's arguments are based entirely on the putative father's rights and interests. Clearly the provisions of $ 1-22-109 requiring either the putative father's consent or an affidavit that the mother does not know the name of the putative father are intended to protect the putative father's rights. Wyo. Stat. Ann. § 1-22-100(a)(i) & (iv). The Arkansas Court of Appeals considered a somewhat similar proposition when the grandparents of the child to be adopted asserted that the father had not validly consented to the adoption. The court reasoned: "The right of natural parents with respect to the care, custody, management and companionship of their minor children has been described as a personal right." In re Adoption of B.A.B, 40 Ark.App. 86, 842 SW.2d 68, 70 (1992). Therefore, the adoption statutes require the father's consent to protect that right. Id. The court then concluded that the grandparents did not have standing to contest father's consent because "(ilt is apparent that the question of a natural father's consent is a matter that is personal to him." Id. I find this to be a similar case.
[¶10] Mother is attempting to assert Father's protections to somehow revoke her own consent to the adoption. However, the district court found that Mother consented to the adoption, and the record supports this conclusion. Once a parent consents to adoption, she cannot revoke that consent except under specific cireumstances.
Consent to adoption and the relinquishment of a child for adoption are irrevocable unless obtained by fraud or duress, except that if the court should deny the adoption on account of a claim or objection of the putative father of the child, the court may also allow the mother of the child to withdraw her consent and relinquishment.
Wyo. Stat. Ann. § 1-22-109(d). Mother never asserted that her consent was obtained by fraud or duress; therefore, she cannot revoke her consent. Indeed, onee the validity of mother's consent was established, she became a stranger to the proceedings. Matter of Adoption of RHA, 702 P.2d 1259, 1264 (Wyo.1985). Additionally, as evidenced by the exception provided in the above quoted statute, the putative father's consent is considered independent of mother's consent. If it were otherwise, there would be no need for the provision that "the court may also allow the mother of the child to withdraw her consent and relinquishment." Consequently, it is entirely appropriate for a district court to consider the validity of Mother's consent without considering Father's consent. In this case, Mother's consent was found to be *96valid, and Mother became a stranger to the proceeding. She therefore has no further standing to object to the adoption.
[T11] However, Mother now seeks to revoke her consent by taking advantage of the exception provided by § 1-22-109(d). She does so by asserting objections that Father could possibly make to the adoption proceeding. It does appear that some irregularities exist regarding notice to the putative father. Nevertheless, it is Father that has standing to object to these irregularities. Mother cannot now use the arguments that Father could possibly make to try to revoke her own valid consent. See Burdette v. Diets, 18 Ark.App. 107, 711 S.W.2d 178, 180 (1986) (mother has no standing to raise lack of proper service on natural father); In re Adoption of Trent, 229 Kan. 224, 624 P.2d 433, 439 (1981) (one parent's consent is not binding on the other parent, therefore one parent has no basis to challenge the other parent's consent). While the putative father apparently knows of these irregularities, as evidenced by his affidavit, he has not formally contested the adoption to assert the arguments that Mother makes. I would, therefore, affirm the district court's decision.